Citation Nr: 1517686	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-30 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to service connection for embedded, non-reactive conjunctival foreign bodies, right eye.  

3.  Entitlement to service connection for scar, limbus, right eye.  

4.  Entitlement to service connection for a bilateral eye disability other than right eye embedded non-reactive conjunctival foreign bodies and right eye scar, limbus, to include cataracts, pigment dispersion syndrome, hyperopia, presbyopia, floaters, and decreased night vision.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied service connection for a right ankle disability and cataracts.

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for cataracts as encompassing entitlement to service connection for an eye disability, to include each eye disability which has been diagnosed by a medical professional or reported by the Veteran during the pendency of this claim.  The issues on appeal have been recharacterized accordingly.  

The Veteran provided testimony before the undersigned during a videoconference hearing in December 2014.  A transcript is of record.  

The issue of entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU) has been raised by the record in an October 2009 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of service connection for a bilateral eye disability other than right eye embedded non-reactive conjunctival foreign bodies, and right eye scar, limbus, to include cataracts, pigment dispersion syndrome, hyperopia, presbyopia, floaters, and decreased night vision, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Current right ankle degenerative disease status post fracture has been demonstrated upon examination and X-ray.  

2.  Service treatment records demonstrate a January 1968 comminuted fracture of the distal right fibula, which was treated conservatively with a cast.  An August 1968 separation examination noted the broken ankle, well-healed, without loss of motion or deformity.  

3.  The Veteran sustained a new fracture of the distal fibula when he misstepped while at work in 2007, which required surgical repair.  

4.  The Veteran has credibly reported continued symptoms of stiffness and weakness since the initial in-service fracture.  

5.  A March 2010 VA examiner concluded that the Veteran's current ankle disability was less likely than not related to his in-service fracture as he reported that his right ankle had improved, the only residual symptom he had for many years was stiffness, and he did not report any instability, weakness, or recurrent misstepping prior to the 2007 work injury.  

6.  A January 2011 letter from the Veteran's private treating physician, Dr. A.H., stated that the Veteran received inadequate treatment during service, had a mal-reduction of the distal fibular fracture, and developed significant changes in the ankle as a result.  The physician concluded that the Veteran's current ankle condition is related to his longstanding malunion generated from his initial in-service injury rather than the 2007 work injury and subsequent surgery.  

7.  A July 2012 VA examiner concluded that the current ankle disability is not at least as likely as not related to the service injury as the separation examination was normal and the Veteran did not receive treatment for almost 40 years despite being overweight and having decades of stress placed on the ankle in his work in the electrical field.  

8.  Resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise and as to the etiology of the right ankle disability.  

9.  Service treatment records confirm that the Veteran underwent repair of a corneo-scleral laceration of his globe at the three o'clock position and had foreign bodies removed from his right eye in August 1967.  The Veteran credibly contends that he had several stiches placed in his cornea and used bilateral eye patches for several weeks thereafter.  

10.  In a March 2010 VA examination report and September 2010 addendum, a VA optometrist concluded that the currently diagnosed embedded, non-reactive conjunctival foreign bodies, right eye, and scar, limbus, right eye disabilities were at least as likely as not related to the in-service injury.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability are met.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for embedded, non-reactive conjunctival foreign bodies, right eye, are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 
§ 3.303 (2014).

3.  The criteria for service connection for scar, limbus, right eye, are met.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


ORDER

Service connection for a right ankle disability is granted.  

Service connection for embedded, non-reactive conjunctival foreign bodies, right eye, is granted.    

Service connection for scar, limbus, right eye, is granted.  


REMAND

Multiple bilateral eye disabilities other than those discussed above have been diagnosed during the pendency of the appeal, including pigment dispersion syndrome, hyperopia, and presbyopia.  In addition, the Veteran reported floaters and decreased night vision during the Board hearing.  As an opinion as to whether these disabilities are etiologically related to service, including the right eye injury and surgery, has not yet been obtained, a remand is necessary.  Additionally, secondary service connection opinions should be obtained in light of the grant of service connection for right eye disabilities outlined above, including with regard to identified cataracts.
All outstanding records of ongoing VA treatment must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records.  

2.  Then provide the Veteran with a VA eye examination with a qualified examiner determine the nature and etiology of any bilateral eye disability other than those decided in the decision above.  

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current eye disabilities.  The examiner should specifically state whether the Veteran has or has had floaters or decreased night vision since the institution of this claim in December 2009.  

The examiner should provide opinions on the following:

(a) Is it at least as likely as not (50 percent probability or more) that any current eye disability (other than right eye embedded non-reactive conjunctival foreign bodies, and right eye scar, limbus), to include pigment dispersion syndrome, hyperopia, and presbyopia, had its onset in service or is otherwise related to a disease or injury in service, including the in-service right eye injury and subsequent surgery during service?

(b) Is it at least as likely as not (50 percent probability or more) that any current eye disability (other than right eye embedded non-reactive conjunctival foreign bodies, and right eye scar, limbus), to include cataracts, pigment dispersion syndrome, hyperopia, and presbyopia, is causally related to the Veteran's service-connected right eye embedded non-reactive conjunctival foreign bodies, and/or right eye scar, limbus?

(c) Is it at least as likely as not (50 percent probability or more) that any current eye disability (other than right eye embedded non-reactive conjunctival foreign bodies, and right eye scar, limbus), to include cataracts, pigment dispersion syndrome, hyperopia, and presbyopia, is aggravated beyond the normal course of the condition by the Veteran's service-connected right eye embedded non-reactive conjunctival foreign bodies, and/or right eye scar, limbus?

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  Then readjudicate the claim, and issue a supplemental statement of the case, as appropriate. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


